Name: Council Regulation (EC) No 1677/1999 of 19 July 1999 amending Regulation (EEC) No 822/87 on the common organisation of the market in wine
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R1677Council Regulation (EC) No 1677/1999 of 19 July 1999 amending Regulation (EEC) No 822/87 on the common organisation of the market in wine Official Journal L 199 , 30/07/1999 P. 0008 - 0009COUNCIL REGULATION (EC) No 1677/1999of 19 July 1999amending Regulation (EEC) No 822/87 on the common organisation of the market in wineTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) the production potential arrangements, provided for in Council Regulation (EC) No 1493/1999 of 17 May on the common organisation of the wine market(4), involve the granting of new planting rights within a certain limit; these arrangements enter into force on 1 August 2000; the requirements for additional rights in certain wine-growing regions justify granting such rights in advance; the new planting of vines should therefore be permitted as from 1 January 2000; that possibility can be provided for only if the relevant provisions of Regulation (EC) No 1493/1999 are complied with;(2) to take account of the special conditions in which table wines are produced in Spain, temporary derogations should be laid down concerning blending of wines in that Member State;(3) as a temporary derogation, the total acidity of table wines should be fixed at a lower level in certain wine-growing zones;(4) pending application of the reform of the sector and in order to avoid any legal hiatus, certain provisions referred to in Article 39 of Regulation (EEC) No 822/87(5) should be extended for a further wine year;(5) Article 46(4) of Regulation (EEC) No 822/87 provides that campaigns to promote the consumption of grape juice may be conducted only until the 1998/1999 wine year; they should be continued for one wine year so that their effectiveness may be assessed;(6) Article 65(5) of Regulation (EEC) No 822/87 provides that, during the 1998/1999 wine year, the Commission is to submit to the Council a report on maximum sulphur dioxide levels in wine and any proposals arising therefrom; the significance for the sector of the sulphur dioxide problem calls for proposals taking account in particular of the work of the International Vine and Wine Office (IWO); that time limit should therefore be deferred by one wine year,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 822/87 is hereby amended as follows:1. the following paragraph shall be inserted in Article 6: "1a. Member States may, in addition, grant authorisation for new planting as from 1 January 2000 and until the end of the 1999/2000 wine year by using up to 20 % of the planting rights newly created which are allocated to them in accordance with Article 6(1) of Regulation (EC) No 1493/1999. These rights may be used only subject to compliance with the provisions laid down in Title II, Chapter I of that Regulation. The rights thus granted will be deducted from the rights available for the Member States concerned pursuant to Article 6(1) of that Regulation";2. in the third subparagraph of Article 16(5), "between 1 September 1998 and 31 August 1999" shall be replaced by "between 1 September 1999 and 31 August 2000";3. in Article 39:- in the first and second subparagraphs of paragraph 10, "1998/1999" shall be replaced by "1999/2000",- in paragraph 11, "1998/1999" shall be replaced by "1999/2000";4. in Article 46(4), "1998/1999" shall be replaced by "1999/2000";5. in Article 65(5), "1 April 1999" shall be replaced by "1 April 2000" and "1 September 1999" by "1 September 2000";6. in Annex I, the third subparagraph of point 13 shall be replaced by the following: "For the 1997/1998, 1998/1999 and 1999/2000 wine years, table wines produced in Greece, France, Italy, Portugal and in the Spanish parts of wine-growing zones C other than the regions of Asturias, Baleares, Cantabria, Galicia, and the provinces of GuipÃ ºzcoa and Vizcaya may have a total acidity content of not less than 3,5 gr per litre, expressed as tartaric acid."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 July 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ C 59, 1.3.1999, p. 13.(2) OJ C 219, 30.7.1999.(3) OJ C 169, 16.6.1999.(4) OJ L 179, 14.7.1999, p. 1.(5) OJ L 84, 27.3.1987, p. 1. Regulation as last amended by Regulation (EC) No 1627/98 (OJ L 210, 28.7.1998, p. 8).